 

 

i

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

 

UNITED STATES DISTRICT COURT | sep 972019

 

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA a
CLERK US DISTRICT COURT
UNITED STATES OF AMERICA JUDGMENT IN A CHAINED Ce OF ete oTy
Vv (For Offenses Committed deAfter-Neventber ty TO87y

AURELIO MARTINEZ-DE LA CRUZ (2)
Case Number: 3:19-CR-00895-JLS

 

Kenneth Robert McMullan
Defendant’s Attorney

USM Number 73916-298

C] .

THE DEFENDANT:

XX] pleaded guilty to count(s) 1 of the Information

 

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
8:1324(a}1)(A\(D, WUD - Bringing In Aliens and Aiding and Abetting (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

| Count(s) 2-7 are dismissed on the motion of the United States.

 

xX] Assessment: $100.00 imposed

CL] JVTA Assessment*: $
The Court finds the defendant indigent

 

~ *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. -

No fine L] Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of

any material change in the defendant’s economic circumstances.

September 20. 2019

ate of Imposition of Sentence

ON. JANIS L. SAMMARTINO
ITED STATES DISTRICT JUDGE

 
 
 
 
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: AURELIO MARTINEZ-DE LA CRUZ (2) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-00895-JLS

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
24 months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
1. Western Region to accommodate family visits

XO

(] The defendant is remanded to the custody of the United States Marshal.

(1 The defendant must surrender to the United States Marshal for this district:
0 at AM. on

 

 

 

[J as notified by the United States Marshal.

Oo The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Conor before
as notified by the United States Marshal.
L] as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

 

Defendantdeliveredon to

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-00895-JLS
